Citation Nr: 1212603	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability to include as secondary to service-connected right ankle disability and a disability of the lumbar spine. 

2. Entitlement to service connection for a left knee disability to include as secondary to service-connected right ankle disability and a disability of the lumbar spine. 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1981 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2009, when the Board reopened the previously denied claim of service connection for a left knee disability and remanded the claim as well as the claim of service connection for a bilateral hip disability for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required, and the case is again remanded.  Stegall v. West, 11 Vet. App. 268 (1998). 

Other Preliminary Matters 

In May 2008, the Veteran appeared at a hearing before one of the undersigned Veterans Law Judges.  In July 2011, the Veteran appeared at hearing before another of the undersigned Veterans Law Judges.  Transcripts of the hearings are in the Veteran's file. 

When two hearings have been held by different Veterans Law Judges covering the same claims, the law requires that the Board form a panel of not fewer than three Veterans Law Judges to decide the claims.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  Therefore a panel of three Veterans Law Judges has been formed to decide the claims addressed herein. 






In December 2011, the Veteran was afforded the opportunity to have a hearing before the third Veterans Law Judge of the panel pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As the Veteran did not respond, the Board deems that the Veteran waived a hearing before the third Veterans Law Judge of the panel. 

In the hearing in July 2011, the Board addressed the claim for increase for degenerative disc disease of the lumbar spine, which was not before the Board, when the hearing was conducted in May 2008.  As the claim was not heard by the Veterans Law Judge in May 2008, the Board is proceeding with a separate decision by the Veterans Law Judge who conducted the hearing in July 2011.  


REMAND

The claims were previously remanded to afford the Veteran a VA examination and to obtain a VA medical opinion, addressing secondary service connection.  The requested VA examination was conducted May 2010, but the VA examiner did not address whether the bilateral hip and left knee disabilities were aggravated by the service-connected right ankle disability.  And since the Board's remand, the RO has granted service connection for degenerative disc disease of the lumbar spine, which the Veteran asserts affects her hips and knee.  Once VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the appeal must be remanded to obtain an opinion with respect to aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner, who had not previously examined the Veteran to determine:



Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current bilateral hip strain or left knee strain or both are caused by or aggravated by the service-connected right ankle disability and service-connected degenerative disc disease of the lumbar spine. 

The VA examiner is asked to consider that in this context, the term "aggravation" means a permanent increase, that is, an irreversible worsening of the bilateral hip or left knee condition or both beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected right ankle disability or disability of the lumbar spine.

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected right ankle disability and disability of the lumbar spine, please identify the other potential etiologies, when one or both of the disabilities is not more likely than any other etiology to cause or to aggravate the bilateral hip disability or left knee disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.



The Veteran's file must be made available to the examiner for review.

3. On completion of the foregoing, the claims should be adjudicated.  If any benefit sought is denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



       ______________________                           ________________________            
                 Mark Hindin                                                  Michelle L. Kane 
             Veterans Law Judge                                        Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


_______________________
George E. Guido Jr.
Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


